Citation Nr: 0116169	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-06 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for a skin disorder due to exposure to Agent 
Orange.

2.  Whether new and material evidence has been submitted to 
reopen a claim for multiple aching joints due to exposure to 
Agent Orange.

(The issue of whether new and material evidence has been 
submitted to reopen a claim for residuals of a right knee 
injury will be addressed in a separate decision of the 
Board).



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen the claims for 
service connection for a skin disorder and multiple aching 
joints due to exposure to Agent Orange in service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.

2.  In January 1983, the RO denied the veteran's original 
claim for service connection for a skin disorder and multiple 
aching joints due to exposure to Agent Orange, based upon a 
finding that there was no evidence that a right knee 
disability was incurred in or aggravated by service.  The 
veteran did not appeal this decision and it became final.  

3.  In an October 1998 decision, the Board found that new and 
material evidence had not been submitted and the claims for 
service connection for a skin disorder and multiple aching 
joints due to exposure to Agent Orange could not be reopened.  
The veteran did not appeal this decision and it became final.  



CONCLUSIONS OF LAW

1.  The October 1998 decision of the Board that found that 
new and material evidence had not been submitted and the 
claims for service connection for a skin disorder and 
multiple aching joints due to exposure to Agent Orange could 
not be reopened is final.  38 U.S.C.A. § 7104 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096; 38 C.F.R. § 20.1100 (2000).  

2.  The additional evidence received subsequent to the 
October 1998 Board decision is not new and material, and the 
claims for service connection for a skin disorder and 
multiple aching joints due to exposure to Agent Orange may 
not be reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA).  That law substantially revised VA's duty to assist 
claimants for VA benefits.  It also included an enhanced duty 
to notify the claimant as to what information and evidence is 
necessary to substantiate the claim.  In this case, all 
relevant evidence has been obtained by the RO, and the 
veteran has not identified any outstanding evidence that 
might aid his claim.  In this regard on the issue of whether 
new and material evidence has been submitted, the Board finds 
that VA's duties set forth in the VCAA have been 
substantially complied with, and no useful purpose would be 
served by remanding the case to the RO for additional 
consideration of the new law.  

In general, prior Board decisions are final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).  A final 
decision cannot be reopened unless new and material evidence 
is presented.  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet App 203 (1999) (en banc); Elkins v. West, 12 
Vet. App. 209 (1999).  

In the January 1983 rating decision, the RO denied the 
veteran's original claims for service connection for a skin 
disorder and multiple aching joints due to exposure to Agent 
Orange in service based on a finding that there was no 
evidence of any treatment for, or diagnoses of, any skin 
conditions or chronic joint disabilities in service or 
shortly thereof, and the currently diagnosed conditions were 
not diseases for which presumptive service connection had 
been established.  The evidence of record at the time the 
decision was made included service medical records which 
indicated that the veteran had been treated for 
pseudofolliculitis barbae in February 1970.  However, upon 
separation examination in August 1971, his skin was found to 
be clinically normal.  Service medical records were also 
negative for any evidence of significant joint trauma and no 
chronic joint disabilities were diagnosed.  Also of record 
was an October 1972 VA examination report which indicated 
that the veteran had been diagnosed with eczematoid 
dermatitis on his back and chest.  X-rays of his joints were 
negative.  The veteran was informed of this determination; 
however, he did not appeal the decision and it became final.  
38 U.S.C.A. § 7105 (West 1991).  

Subsequently, the veteran sought to reopen his claims.  In 
the October 1998 decision, the Board found that new and 
material evidence had not been submitted and concluded that 
the claims for service connection for a skin disorder and 
multiple aching joints due to exposure to Agent Orange could 
not be reopened.  Additional evidence associated with the 
file at that time included private treatment reports dated in 
May and June 1996 which showed that the veteran had some 
discomfort in his thumbs.  A November 1992 letter from W.V. 
Krug, M.D., related that the veteran had been treated for 
removal of a benign skin lesion which had been diagnosed as 
verruca vulgaris.  A January 1997 VA outpatient treatment 
record documented that the veteran had been seen in the 
dermatology clinic on two occasions in February and March 
1982.  The Board concluded that the additional evidence 
associated with the file did not include medical evidence 
that the veteran's currently claimed or diagnosed 
disabilities were causally related to his military service, 
including exposure to Agent Orange.  Accordingly, the veteran 
had not presented new and material evidence sufficient to 
reopen his claim.  The veteran was informed of this 
determination; however, he did not appeal the decision and it 
became final.  38 U.S.C.A. § 7104 (West 1991).  

The Board has reviewed the additional evidence that has been 
associated with the claims folder since the October 1998 
denial.  The veteran has presented additional VA outpatient 
treatment records which indicated that he was seen in the 
emergency room and the dermatology clinic on various 
occasions from July 1981 to February 1982, for complaints of 
a rash on his chest, back and face.  He had reported that he 
had been exposed to Agent Orange in service.  The impression 
was questionable eczematoid which was treated with topical 
soaps and creams.  The rash was persistent even with 
treatment.  Private medical records dated from June 1988 to 
May 1999, indicated that he had complaints of intermittent 
scaling or dry spots for the past 15 years.  Various 
diagnoses were made including seborrhea, tinea versicolor, 
and verruca vulgaris.  The most recent assessment was 
eczematous or seborrhea dermatitis.  The veteran requested 
whether the skin condition was related to his military 
service in the tropics, but no written opinion was provided.  
These records also documented various joint complaints, 
including a swollen left ankle, a sore lower back, painful 
bilateral upper arms and shoulders, right leg numbness, 
bilateral hip pains, and elbow and back pain.  X-rays 
continued to be unremarkable.  Diagnoses included bursitis, 
tendonitis, sacroiliitis, and migratory arthralgias.  He was 
prescribed Naprosyn for the pain.  In April 1999, one of the 
physicians commented that it was unlikely that the veteran's 
current problems were related to his military service.  

However, he has not submitted any medical evidence which 
indicates that his claimed skin rash or multiple joint pains 
were incurred in or aggravated by his military service, 
including exposure to Agent Orange.  As such, the Board finds 
that this additional evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  See Hodge, supra.  Hence, 
the veteran has not met his burden of submitting new and 
material evidence, and the claims for service connection for 
a skin disorder and multiple aching joints due to exposure to 
Agent Orange may not be reopened.  


ORDER

New and material evidence has not been submitted and the 
claim for service connection for a skin disorder due to 
exposure to Agent Orange may not be reopened.  

New and material evidence has not been submitted and the 
claim for service connection for multiple aching joints due 
to exposure to Agent Orange may not be reopened.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

